Case 9:20-cv-82265-RLR Document 1 Entered on FLSD Docket 12/11/2020 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 IN RE: ZANTAC (RANITIDINE)                                                          MDL NO 2924
 PRODUCTS LIABILITY                                                                   20-MD-2924
 LITIGATION
                                                          JUDGE ROBIN L ROSENBERG
                                                  MAGISTRATE JUDGE BRUCE REINHART

 __________________________________/

 THIS DOCUMENT RELATES TO:                                    JURY TRIAL DEMANDED




 (Plaintiff Name(s))

                                 SHORT-FORM COMPLAINT

        The Plaintiff(s) named below, by counsel, file(s) this Short Form Complaint against

 Defendants named below. Plaintiff(s) incorporate(s) by reference the allegations contained in the

 Master Personal Injury Complaint (“MPIC”) in In re: Zantac (Ranitidine) Products Lability

 Litigation, MDL No. 2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form Complaint as permitted

 by Pretrial Order No. 31.

         Plaintiff(s) select(s) and indicate(s) by completing where requested, the Parties and Causes

 of Actions specific to this case. Where certain claims require additional pleading or case specific

 facts and individual information, Plaintiff(s) shall add and include them herein.

        Plaintiff(s), by counsel, allege as follows:

                       I.      PARTIES, JURISDICTION, AND VENUE

        PLAINTIFF(S)

                Plaintiff(s) ____________________
                (“Plaintiff(s)”) brings this action (check the applicable designation):

                               On behalf of [himself/herself];

                                                   1
Case 9:20-cv-82265-RLR Document 1 Entered on FLSD Docket 12/11/2020 Page 2 of 8




                                In representative capacity as the __________________, on behalf
                                of        the    injured      party,     (Injured      Party’s       Name)
                                ___________________.

        2.      Injured    Party     is   currently   a    resident    and   citizen   of   (City,   State)
                _________________________ and claims damages as set forth below.

                                                           —OR—

                Decedent died on (Month, Day, Year) _______________                     . At the time of
                Decedent’s death, Decedent was a resident and citizen of (City, State)
                _________________________.

 If any party claims loss of consortium,

        3.      _________________ (“Consortium Plaintiff”) alleges damages for loss of
                consortium.

        4.      At the time of the filing of this Short Form Complaint, Consortium Plaintiff is a
                citizen and resident of (City, State) _________________________.

        5.      At the time the alleged injury occurred, Consortium Plaintiff resided in (City, State)
                _________________________.



        DEFENDANT(S)


                Plaintiff(s) name(s) the following Defendants from the Master Personal Injury
                Complaint in this action:

                          Brand Manufacturers:




                                                      2
Case 9:20-cv-82265-RLR Document 1 Entered on FLSD Docket 12/11/2020 Page 3 of 8




                   Repackagers:




                   Others Not Named in the MPIC:




                                        3
Case 9:20-cv-82265-RLR Document 1 Entered on FLSD Docket 12/11/2020 Page 4 of 8




       JURISDICTION AND VENUE


                Identify the Federal District Court in which Plaintiff(s) would have filed this action
                in the absence of Pretrial Order No. 11 (direct filing) [or, if applicable, the District
                Court to which their original action was removed]:




                Jurisdiction is proper upon diversity of citizenship.


                                      II.     PRODUCT USE


        9.      The Injured Party used Zantac and/or generic ranitidine: [Check all that apply]

                                By prescription

                                Over the counter

        10.     The Injured Party used Zantac and/or generic ranitidine from approximately
                (month, year) _______________ to _______________.



                                   III.     PHYSICAL INJURY


                As a result of the Injured Party’s use of the medications specified above, [he/she]
                was diagnosed with the following specific type of cancer (check all that apply):
    Check all                       Cancer Type                              Approximate Date of
      that                                                                       Diagnosis
     apply
                BLADDER CANCER

                BRAIN CANCER

                BREAST CANCER

                COLORECTAL CANCER




                                                   4
Case 9:20-cv-82265-RLR Document 1 Entered on FLSD Docket 12/11/2020 Page 5 of 8




    Check all                  Cancer Type                Approximate Date of
      that                                                    Diagnosis
     apply
                ESOPHAGEAL/THROAT/NASAL CANCER

                INTESTINAL CANCER

                KIDNEY CANCER

                LIVER CANCER

                LUNG CANCER

                OVARIAN CANCER

                PANCREATIC CANCER

                PROSTATE CANCER

                STOMACH CANCER

                TESTICULAR CANCER

                THYROID CANCER

                UTERINE CANCER

                OTHER CANCER:

                DEATH (CAUSED BY CANCER)




                                             5
Case 9:20-cv-82265-RLR Document 1 Entered on FLSD Docket 12/11/2020 Page 6 of 8

                         I

       13.   The following Causes of Action asserted in the Master Personal Injury Complaint
             are asserted against the specified defendants in each class of Defendants
             enumerated therein, and the allegations with regard thereto are adopted in this Short
             Form Complaint by reference.

    Check if   COUNT Cause of Action
    Applicable
                   I         STRICT PRODUCTS LIABILITY – FAILURE TO WARN

                  II         STRICT PRODUCTS LIABILITY – DESIGN DEFECT

                  III        STRICT PRODUCTS LIABILITY – MANUFACTURING
                             DEFECT

                  IV         NEGLIGENCE – FAILURE TO WARN

                  V          NEGLIGENT PRODUCT DESIGN

                  VI         NEGLIGENT MANUFACTURING

                 VII         GENERAL NEGLIGENCE

                 VIII        NEGLIGENT MISREPRESENTATION

                  IX         BREACH OF EXPRESS WARRANTIES

                  X          BREACH OF IMPLIED WARRANTIES

                             VIOLATION OF CONSUMER PROTECTION AND
                             DECEPTIVE TRADE PRACTICES LAWS and specify the state’s
                  XI
                             statute below:
                             ______________________                              _

                 XII         UNJUST ENRICHMENT

                 XIII        LOSS OF CONSORTIUM

                 XIV         SURVIVAL ACTION

                 XV          WRONGFUL DEATH

                 XVI         OTHER:

                 XVII        OTHER:

                XVII         OTHER:



                                               6
Case 9:20-cv-82265-RLR Document 1 Entered on FLSD Docket 12/11/2020 Page 7 of 8




             If Count XVI Count XVII           is alleged, additional facts supporting the
             claim(s):
                   s)




                                       7
Case 9:20-cv-82265-RLR Document 1 Entered on FLSD Docket 12/11/2020 Page 8 of 8




                                            V.     JURY DEMAND


        14.     Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.



                                      VI.        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff(s) has/have been damaged as a result of Defendants’ actions or

 inactions and demand(s) judgment against Defendants on each of the above-referenced causes of

 action, jointly and severally to the full extent available in law or equity, as requested in the Master

 Personal Injury Complaint.




                                                    8
